Name: Council Regulation (EEC) No 4063/89 of 21 December 1989 on the application of Decision No 4/89 of the EEC- Yugoslavia cooperation Council amending , on account of the accession of Spain and Portugal to the European Communities , protocol 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation
 Type: Regulation
 Subject Matter: international trade;  international affairs;  executive power and public service;  tariff policy;  political geography;  trade
 Date Published: nan

 30 . 12 . 89 Official Journal of the European Communities No L 392/49 COUNCIL REGULATION (EEC) No 4063/89 of 21 December 1989 on the application of Decision No 4/89 of the EEC-Yugoslavia Cooperation Council amending, on account of the accession of Spain and Portugal to the European Communities, Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 4150/87 of 21 December 1987 laying down arrangements for Spain's and Portugal's trade with Yugoslavia and amending Regulations (EEC) No 449/86 and (EEC) No 2573/87 (*), and in particular Article 1 (2) thereof, Having regard to the proposal from the Commission, Whereas Decision 87/603/ECSC of the Representatives of the Governments of the Member States, meeting within the Council, and of the Commission of 21 December 1987 laying down the arrangements for Spain's and Portugal's trade with Yugoslavia in products falling under the ECSC Treaty and amending Decisions 86/69/ECSC and 87/456/ECSC (2) sets out in Article 1 (2) that Decision 87/456/ECSC applies to trade with Yugoslavia and therefore the modifications of the rules of origin following the accession of Spain and Portugal and established by the Cooperation Council are appli ­ cable to the products indicated in that Decision ; Whereas , by virtue of Article 25 of the Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation ^), the EEC-Yugoslavia Cooperation Council has adopted Decision No 4/89 amending the said Protocol to take account of the accession of Spain and Portugal to the European Communities ; Whereas it is necessary to apply that Decision in the Community, HAS ADOPTED THIS REGULATION : Article 1 Decision No 4/89 of the EEC-Yugoslavia Cooperation Council shall be applicable in the Community. The text of the Decision is attached to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1989 . For the Council The President E. CRESSON (') OJ No L 389, 31 . 12 . 1987 , p. 1 . O OJ No L 389, 31 . 12 . 1987, p. 61 . (3) OJ No L 41 , 14 . 2 . 1983, p. 39 .